NEWS RELEASE Contact: Jason S. Kirsch, APR Pennsylvania Commerce Bancorp Inc. (717) 412-6200 jason.kirsch@commercepc.com FOR IMMEDIATE RELEASE Pennsylvania Commerce Bancorp Shareholders Approve Proposal to Acquire and Merge with Republic First Bancorp HARRISBURG, Pa. (March 19, 2009) — Pennsylvania Commerce Bancorp Inc. (NASDAQ: COBH), holding company of Commerce Bank/Harrisburg, announced that its shareholders today approved its proposal to acquire and merge with Republic First Bancorp Inc. (NASDAQ: FRBK), holding company of Republic First Bank. Pennsylvania Commerce shareholders also approved today a proposal to amend the company’s articles of incorporation to increase the number of authorized shares of Pennsylvania Commerce common stock to 25,000,000. The increased number of authorized shares will enable completion of the merger transaction pursuant to the merger agreement. Pennsylvania Commerce Bancorp and Republic First Bancorp will combine to form Metro Bancorp Inc. With headquarters in Harrisburg and Philadelphia, Metro Bancorp will have a network of 45+ convenient stores and pursue aggressive growth in Metro Philadelphia, Southern New Jersey and Central Pennsylvania. “With the acquisition of Republic First, we will instantly expand our footprint by establishing a foothold in Metro Philadelphia,” said Pennsylvania Commerce Bancorp Co-Founder, Chairman, President and CEO Gary L. Nalbandian. “Of even greater value is the power retailer that will result from this transaction.
